DETAILED ACTION
This Office Action is sent in response to Applicant's Communication received 04/21/2021 for 17236808. Claims 1-10 are presented.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13758444, filed on 09/25/2013.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities.
Claim 1 recites the limitation "the message" which lacks antecedent basis and has been interpreted as "the [[message]] --messages--".
Claims 1 and 6 recite the limitation "the message associated with the first input signal" which is unclear if it refers to the "at least one of the messages" with respect to the first input signal, the messages comprising the sent message and the received message, or another message associated with the first input signal and has been interpreted as "[[the]] --a-- message associated with the first input signal".
Claims 1 and 6 recite the limitation "the first input signal onto the application" which lacks antecedent basis and has been interpreted as "register information --onto the application-- related to the message associated with the first input signal [[onto the application]]" for purposes of clarity.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “controller to activate” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claims 1 and 6 recite the limitation activate or activating “an application configured to register information related to the message associated with the first input signal onto the application". While the specification as originally filed discloses forming a link with another application as a result of an input performed with respect to a message and recording extracted message content [Specification, para 0106-0110], it does not appear to describe in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention of a controller to "activate an application configured to register information related to the message associated with the first input signal onto the application".
As described below with respect to claim 1, the disclosure does not provide adequate structure to perform the claimed function of registering information onto the application. The specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail, per the 112(b) discussion below, such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Dependent claims 2-5 and 7-10 are rejected under the written description requirement by failing to remedy the deficiencies of parent claims 1 and 7.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, the limitation "controller to activate" invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre- AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims 2-5 are rejected as being indefinite for failing to remedy the deficiencies of parent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams et al. (US 20070073810 A1) in view of Scott et al. (US 20120101818 A1).

As to claim 1, Adams discloses a terminal [Fig. 2, para 0025, device], comprising:
a … screen display to display a main screen comprising messages associated with a determined user [Fig. 4A, para 0034, 0037, 0039, display screen displays graphical user interface (read: main screen) including email thread (read: messages) with recipient Fox (read: determined user)], the message comprising a sent message transmitted … to the determined user [Fig. 4A, para 0028, 0038-0040, 0043, thread includes previously sent email to previous recipient Fox] and a received message received from the determined user to the terminal [Fig. 4A, para 0036, 0039-0040, thread includes received message from sender Fox and stored in device]
a … panel of the … screen display to receive a first input signal with respect to at least one of the messages [Fig. 4B, para 0024-0025, 0040-0041, display receives prompt from input device (read: first input signal) to display menu associated with displayed message]; and
a controller [para 0024, 0028, microprocessor controls device operation] to activate an application configured to register information related to the message associated with the first input signal onto the application [Figs. 4B-5B, para 0028, 0032, 0040-0041, processor implements applications including electronic messaging application, note the limitation "to register information related to the message associated with the first input signal onto the application" is not being given patentable weight as the term "to" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "application" as recited in the claim (see MPEP 2111.04); however, also note the electronic messaging application populates (read: register, note broadest reasonable interpretation of register includes entering or recording) event with message information in response to selection of prompted menu].
However, Adams does not specifically disclose wherein "a … screen display" is "a touch screen display", a sent message transmitted from the terminal to the determined user, and "a … panel of the … screen display" is "a touch panel of the touch screen display".
Scott discloses a touch screen display [Figs. 1a-1c, para 0028-0029, touch-sensitive display], a sent message transmitted from the terminal to the determined user [Fig. 1b, para 0030, 0033, 0035, sent message includes message transmitted from device to correspondent], and a touch panel of the touch screen display [Figs. 1a-1c, para 0028-0029, display includes touch screen].
Adams and Scott are analogous art to the claimed invention being from a similar field of endeavor of electronic messaging systems.  Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Adams and Scott before him at the time the invention was made, to modify the screen display, panel, and sent message as disclosed by Adams with the touch screen display, touch panel, and sent 
One of ordinary skill in the art would be motivated to modify Adams as described above to facilitate user input by receiving information through various input interfaces and facilitate user communication by responding to a message with the device where the message was received.

As to claim 2, Adams discloses the terminal according to claim 1,
wherein the … panel of the … screen display receives a second input signal to select the application to be activated from a menu of a plurality of applications [Figs. 4B-5B, para 0028, 0032, 0040-0041, display receives selection from input device (read: second input signal), note the limitation "to select the application to be activated from a menu of a plurality of applications" is not being given patentable weight as the term "to" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "input signal" as recited in the claim; however, also note menu includes at least Schedule and Open functionality (read: plurality of applications, note broadest reasonable interpretation of application includes any software performing a task) and selection of menu item generates (read: activates) scheduling interface within messaging application], and
wherein the controller receives the second input signal to activate the application [para 0024, 0027-0028, processor processes received signal from input device, note the limitation "to activate the application" is not being given patentable weight as the term "to" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "input signal" as recited in the claim; however, also note selection of menu item generates (read: activates) scheduling interface within messaging application].
However, Adams does not specifically disclose wherein "the … panel of the … screen display" is "the touch panel of the touch screen display".
Scott discloses the touch panel of the touch screen display [Figs. 1a-1c, para 0028-0029, display includes touch screen].

One of ordinary skill in the art would be motivated to modify Adams as described above to facilitate user input by receiving information through various input interfaces.

As to claim 3, Adams discloses the terminal according to claim 2, wherein the plurality of applications included in the menu comprises at least one of a schedule application, a calendar application [Figs. 4B, 5A, 6, para 0035, 0040-0041, 0052, menu includes at least scheduling and calendar application functionality, note strikethrough indicates non-selected alternatives], 

As to claim 4, Adams discloses the terminal according to claim 2, wherein the menu displaying the plurality of applications is displayed on a first side of the … screen display [Fig. 4B, para 0040, menu including plurality of application functionality is displayed on right side of display screen].
However, Adams does not specifically disclose wherein "the … screen display" is "the touch screen display".
Scott discloses the touch screen display [Figs. 1a-1c, para 0028-0029, display includes touch screen].
Adams and Scott are analogous art to the claimed invention being from a similar field of endeavor of electronic messaging systems.  Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Adams and Scott before him at the time the invention was made, to modify the screen display as disclosed by Adams with the touch screen display as disclosed by Scott with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Adams as described above to facilitate user input by receiving information through various input interfaces.

As to claim 5, Adams discloses the terminal according to claim 2, wherein the menu displaying the plurality of applications is a pop-up [Fig. 4B, para 0040, menu including plurality of application functionality is displayed on display screen and overlapping (read: pop-up) message text].

As to claim 6, Adams discloses a method, comprising:
displaying a main screen comprising messages associated with a determined user [Fig. 4A, para 0034, 0037, 0039, display screen displays graphical user interface (read: main screen) including email thread (read: messages) with recipient Fox (read: determined user)], the messages comprising a sent message transmitted … to the determined user [Fig. 4A, para 0028, 0038-0040, 0043, thread includes previously sent email to previous recipient Fox] and a received message received from the determined user to the terminal [Fig. 4A, para 0036, 0039-0040, thread includes received message from sender Fox and stored in device];
receiving a first input signal with respect to at least one of the messages [Fig. 4B, para 0024-0025, 0040-0041, display receives prompt from input device (read: first input signal) to display menu associated with displayed message]; and
activating an application configured to register information related to the message associated with the first input signal onto the application [Figs. 4B-5B, para 0028, 0032, 0040-0041, implement (read: activate) applications including electronic messaging application, note the limitation "to register information related to the message associated with the first input signal onto the application" is not being given patentable weight as the term "to" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "application" as recited in the claim (see MPEP 2111.04); however, also note the electronic messaging application populates (read: register, note broadest reasonable interpretation of register includes entering or recording) event with message information in response to selection of prompted menu].

Scott discloses a sent message transmitted from the terminal to the determined user [Fig. 1b, para 0030, 0033, 0035, sent message includes message transmitted from device to correspondent].
Adams and Scott are analogous art to the claimed invention being from a similar field of endeavor of electronic messaging systems.  Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Adams and Scott before him at the time the invention was made, to modify the sent message as disclosed by Adams with the sent message transmitted from the terminal as disclosed by Scott with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Adams as described above to facilitate user input by receiving information through various input interfaces and facilitate user communication by responding to a message with the device where the message was received.

As to claim 7, Adams discloses the method according to claim 6, further comprising: receiving a second input signal to select the application to be activated from a menu of a plurality of applications, wherein the application is activated based on the second input signal [Figs. 4B-5B, para 0024, 0027-0028, 0032, 0040-0041, processor processes received signal from input device selecting item (read: second input signal) from menu including at least Schedule and Open functionality (read: plurality of applications, note broadest reasonable interpretation of application includes any software performing a task), where selection of menu item generates (read: activates) scheduling interface within messaging application].

As to claims 8-10, Adams and Scott, combined at least for the reasons above, disclose the method according to claim 7 comprising limitations substantially similar to those recited in claims 3-5, respectively, and are rejected under similar rationale.

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145